Title: From Thomas Jefferson to John Lithgow, 10 May 1804
From: Jefferson, Thomas
To: Lithgow, John


          
            Monticello May 10. 1804.
          
          Th: Jefferson presents his compliments to mr Lithgow and acknoleges with thanks the reciept of his pamphlet which he shall peruse with attention. the interests of the Agriculturalist, the manufacturer, the merchant & the navigator are so intimately blended together, that to keep them all in just balance, by giving encouragements to some which shall not be encouragements to them, requires a knolege of facts, as well as possession of sound principles rarely to be found. this justifies a legislature in intermedling with great caution, and never taking a measure till all it’s bearings are understood. it accounts too for all the differences of opinion honestly entertained, not only among legislators, but the individuals of these different sections. there is no doubt but that the interests of all of them, when well understood, are in perfect harmony, and that no act can ultimately benefit the one branch which injures the others. little doubt can be entertained that the legislature of the union will proceed in the just patronage of the whole as fast as it can do it understandingly.
        